Stephen A. KELLEY, Jr., Plaintiff-Appellant,

                                                        v.

     Kenneth S. APFEL, Commissioner of the Social Security Administration, Defendant-Appellee.

                                                  No. 98-2763

                                           Non-Argument Calendar.

                                        United States Court of Appeals,

                                                Eleventh Circuit.

                                                 April 22, 1999.

Appeal from the United States District Court for the Northern District of Florida. (No. 1:96-cv197 MMP),
Maurice M. Paul, Judge.

Before ANDERSON, CARNES and HULL, Circuit Judges.

        PER CURIAM:

        Stephen A. Kelley, Jr. appeals the district court's order affirming the Commissioner of Social

Security's ("Commissioner") denial of his application for disability benefits under the Social Security Act.

On appeal, Kelley asserts that the administrative law judge ("ALJ") erred in finding him not disabled. He

contends that the ALJ incorrectly (i) assumed that part-time employment could constitute substantial gainful

work; (ii) discredited his subjective complaints of pain; and (iii) used the testimony of a vocational expert,

in lieu of the Medical-Vocational Guidelines, 20 C.F.R. pt. 404, subpt. P, app. 2 (also known as the "Grids"),

to determine his ability to engage in substantial gainful activity.

         This Court affirms the Commissioner's decision on a disability benefits application if it is supported

by substantial evidence and the correct legal standards were applied. Graham v. Apfel, 129 F.3d 1420, 1422

(11th Cir.1997). The record reflects that Kelley suffers from degenerative joint disease of the left knee,

asbestosis, obesity, progressive arthritic disease, rheumatoid arthritis, and osteoarthritis. The controlling issue

with respect to the instant application is whether those impairments caused Kelley to be disabled within the
meaning of the Social Security Act during a narrow window of time between September 26, 1991, and

December 31, 1991.1

        42 U.S.C. § 423(d)(1)(A) defines disability as "inability to engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than 12 months." 42

U.S.C. § 423(d)(2)(A) further provides that "[a]n individual shall be determined to be under a disability only

if his physical or mental impairment or impairments are of such severity that he is not only unable to do his

previous work but cannot considering his age, education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy."

         The ALJ found that although Kelley was unable to continue in his prior occupation as a welder, he

retained the capacity to perform sedentary work, in jobs such as dispatcher, solderer, or assembler, between

September 26, 1991, and December 31, 1991. ALJ Decision at 9. Kelley, however, contends that because

the medical evidence reflects that he was unable to perform full-time sedentary work, he was disabled.2 The

Social Security Administration has a regulation directly on point that states: "Substantial work activity is

work activity that involves doing significant physical or mental activities. Your work may be substantial even

if it is done on a part-time basis...." 20 C.F.R. § 404.1572(a). We hold that this regulation is reasonable

under the Social Security Act. Because this regulation must be given effect, we reject Kelley's argument for




   1
    On September 25, 1991, a previous application for disability benefits was denied by an ALJ. That
denial was affirmed by the district court and is res judicata as to Kelley's entitlement to benefits on and
before that date. On December 31, 1991, Kelley ceased to have disability insured status under the Social
Security Act.
   2
    The ALJ did not expressly refer to part-time work versus full-time work in his decision. However, he
did find that Kelley had the ability to sit for only 6 hours in an 8-hour workday, and to stand or walk for
only 2 hours in an 8-hour workday. ALJ Decision at 8. These acknowledged restrictions can reasonably
be interpreted as limiting Kelley to part-time work in the jobs the ALJ mentioned. On appeal, the
government does not directly concede that Kelley could not work a full day, but does not offer any
argument to the contrary.

                                                      2
a per se rule that part-time employment cannot be substantial and thereby disqualify a claimant from receiving

benefits. We hold that part-time work may constitute substantial gainful work.

        In support of his plea for a per se rule, Kelley cites Johnson v. Harris, 612 F.2d 993, 998 (5th

Cir.1980); Tucker v. Schweiker, 650 F.2d 62, 63 (5th Cir. July 6, 1981); and Smith v. Schweiker, 646 F.2d

1075, 1081 (5th Cir. June 4, 1981), superseded by statute on other grounds as stated in Hand v. Heckler, 761

F.2d 1545, 1548 (11th Cir.1985).3 The holding in Tucker is not inconsistent with our ruling today. Tucker

held merely that "[t]wo or three hours per month of sedentary paperwork is not substantial gainful activity."

650 F.2d at 63. In Johnson, the pre-split Fifth Circuit noted that "[i]t has been held that a physical limitation

which prevents a claimant from working a full workday, minus a reasonable time for lunch and breaks,

constitutes a disability within the meaning of the [Social Security] Act." 612 F.2d at 998 (citing Cornett v.

Califano, 590 F.2d 91 (4th Cir.1978)). To the extent that the statement quoted above from Johnson can be

construed as a per se rule that part-time employment can never be substantial (thus disqualifying a claimant

from receiving benefits), we agree with the government that the statement is dicta. The holding in Johnson

was merely that new evidence consisting of an opinion by a physician that the claimant's condition limited

his productive activity to four hours per day should be considered by the ALJ on remand and constituted good

cause for remanding the matter. See id. at 998-99. Moreover, there is nothing in the Johnson opinion to

suggest that it considered the regulation providing that "[y]our work may be substantial even if it is done on

a part-time basis." 20 C.F.R. § 404.1572(a). Thus, the Johnson decision is not precedent for us to disregard

a reasonable regulation, as Kelley urges us to do. Finally, although Smith does refer to the quoted language




   3
    In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir.1981) (en banc), this court adopted as binding
precedent all of the decisions of the former Fifth Circuit handed down prior to the close of business on
September 30, 1981. Id. at 1209.

                Kelley's brief also cites an unpublished Eleventh Circuit slip opinion from 1986 without
        attaching a copy thereof. Eleventh Circuit Rule 36-2 provides that an unpublished opinion is not
        binding precedent, and is persuasive precedent only if a copy thereof is attached to the brief in
        which it is cited.

                                                       3
in Johnson as a holding, that reference is clearly dicta in Smith, and, as we have demonstrated, is simply

wrong. There was no holding in Smith that there is a per se rule that work can never be substantial if it is

part-time. Rather, in Smith, a vocational expert testified that a person in Smith's physical condition who

needed to rest several times during the day would be unemployable. The extent of the Smith holding in this

regard was that such testimony of the vocational expert should be considered by the ALJ on remand along

with the totality of the evidence in the record and the other reasons for remanding that case.4

         Here, the ALJ found, based on testimony from a vocational expert, that during the relevant time

period Kelley retained the capacity to perform sedentary work in various fields and that the skills he had

developed as a welder were transferable to those fields. The ALJ's findings in this respect will not be

disturbed by this court because they are supported by substantial evidence. Even if Kelley could not have

worked a full workday, he was not incapable of being gainfully employed. See 42 U.S.C. § 423(d)(2)(A).

         Kelley also claims that the ALJ improperly discredited his subjective complaints of disabling pain.

In order for a claimant's testimony about the pain he experienced to be taken into account, he must show

"evidence of an underlying medical condition and (1) objective medical evidence that confirms the severity

of the alleged pain arising from that condition or (2) that the objectively determined medical condition is of

such severity that it can reasonably be expected to give rise to the alleged pain." Landry v. Heckler, 782 F.2d

1551, 1553 (11th Cir.1986). The ALJ's determination that Kelley made neither of the two alternative

showings with respect to the specific period between September 26, 1991, and December 31, 1991 is amply

supported by substantial evidence.

         We do not reach Kelley's third argument, that the ALJ should not have relied on the testimony of

a vocational expert, because he did not raise it before the administrative agency or the district court. See



   4
     We note also that the loose, categorical statements in Johnson v. Harris and its progeny to the effect
that part-time work cannot constitute substantial gainful employment have been roundly criticized. See
Conn v. Secretary of Health & Human Services, 51 F.3d 607, 609 (6th Cir.1995); Wright v. Sullivan, 900
F.2d 675, 678-79 (3d Cir.1990); Burkhalter v. Schweiker, 711 F.2d 841, 844-45 (8th Cir.1983); Wood v.
Callahan, 977 F.Supp. 1447, 1449-50 (N.D.Fla.1997).

                                                      4
Wheeler v. Heckler, 784 F.2d 1073, 1077 (11th Cir.1986). Therefore, the judgment of the district court

affirming the ALJ's decision to deny Kelley benefits under the Social Security Act is

        AFFIRMED.




                                                    5